McCay, Judge.
Section 3739 of the Code, declares that “a confession alone, uncorroborated by other evidence, will not justify a conviction.”" There is, as we understand it, really nothing here but the confession. There is not even the corpus delicti, since there is no evidence that the gin-house was not accidently burned. The looks of the prisoner and his apparent unwillingness to talk with the witness, as mentioned by him, is evidence so liable to misconstruction, as to be of hardly any weight. That the fire took place about the hour mentioned in the confession, is surely of no weight as corroboration. The burning, at night, of a gin-house can be seen for miles, and, as the prisoner lived within easy sight of such a burning, his knowledge of the hour it took place was a fact that probably a hundred others knew as well as he. And if that knowledge is a fact showing his guilt, it would go equally to show the guilt of every one who saw the light and happened t'o notice the time. We are free to say, that we do not like the circumstances under which this confession was first made. It is by no means creditable to the officer that had the prisoner in charge, that he was permitted to drink whisky, as the proof shows. His confession under the circumstances, whilst it was, perhaps, admissible, was not of that deliberate and free character, as to give any conclusive weight. We think a new trial ought to have been granted.
Judgment reversed.